LOTTINGER, Judge.
This court issued a show cause order on July 29, 1982, to the appellant to determine whether the appeal was timely filed.
Judgment was rendered on February 5, 1982, and notice of judgment was mailed on February 10, 1982. Appellant states in brief filed in response to the show cause order that a motion for a new trial was filed on February 16, 1982, but was misplaced by the office of the trial court clerk. Attached to the brief is a copy of a letter from the deputy clerk of the trial court indicating that the original motion for a new trial was filed with the clerk’s office on February 16, 1982, along with a check representing the advanced deposit, but that the clerk’s office could not locate the motion. Also attached to the brief is a copy of the check in payment of the advanced costs showing a date stamp of February 19 on the reverse side of the check.
Inasmuch as a show cause order was issued on July 29 to all counsel of record, including the trial judge, that appellant’s brief in response to the show cause order was filed with this court on August 5, and *440that no opposition has been filed to said brief, we are of the opinion that the motion for a new trial was filed timely, that the appeal was timely, and that the show cause order should be recalled.
Therefore, for the above and foregoing reasons, the show cause order issued by this court on July 29,1982 is recalled and vacated.
SHOW CAUSE ORDER RECALLED.